Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2015

                                      No. 04-15-00668-CV

                            IN THE ESTATE OF ONA S. PETTY,

                       From the Probate Court No 1, Bexar County, Texas
                                   Trial Court No. 140,221
                                 Kelly Cross, Judge Presiding


                                         ORDER
        On October 29, 2015, appellants filed an unopposed motion to abate the appeal stating
that several of the parties have made substantial progress in reaching a settlement, and requesting
that this appeal be abated for a period of sixty days to permit them to finalize the settlement
terms and pursue discussions with the remaining parties. The motion is GRANTED. It is
ORDERED that this appeal is ABATED until December 28, 2015. All appellate deadlines are
suspended until December 28, 2015. After that date, the appellants must file a motion to dismiss
the appeal due to settlement, or if a settlement is not reached and finalized, a motion to reinstate
the appeal. TEX. R. APP. P. 42.1(a).




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court